Citation Nr: 0308223	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  99-23 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for urethral stricture, 
claimed as a prostate condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

(The claim of entitlement to service connection for benign 
prostatic hypertrophy, claimed as a prostate condition, will 
be the subject of a later decision.)



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 1969 
November 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for a prostate 
condition.  

In February 2001, the Board remanded this matter to the RO 
for further development.  This case has been returned to the 
Board for appellate review.  

Additional development with respect to the claim for service 
connection for benign prostatic hypertrophy, claimed as a 
prostate condition, is required.  38 C.F.R. § 19.9(a)(2)) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing the veteran and/or his representative's response to 
the notice, the Board will prepare a separate decision 
addressing this issue.


FINDING OF FACT

There is no current evidence of a urethral stricture disease, 
claimed as a prostate condition.  





CONCLUSION OF LAW

Service connection for urethral stricture disease, claimed as 
prostate condition, is not warranted.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  The veteran filed claims for service 
connection in February 1999, and there is no issue as to 
provision of necessary form for that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him what 
information and evidence, if any, he is to provide and what 
information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

At a February 2000 personal hearing before a hearing officer, 
the evidence necessary to substantiate the veteran's claim 
was discussed.  The veteran testified that he had been 
received treatment from Lawrence Seymore, M.D., since 1969 or 
1970 for prostate problems.  The veteran indicated that he 
would obtain and submit those documents.  

In the February 2001 remand, the Board discussed the evidence 
necessary to substantiate the veteran's claim as required by 
the VCAA.  Specifically, the Board directed the RO to attempt 
to obtain VA and non-medical evidence pertaining the 
veteran's claim and to provide the veteran a VA examination 
to determine the etiology of his claimed disorder(s).  
Accordingly, the RO contacted the veteran in February 2001 
and requested that he complete an authorization for release 
of information form for medical records of Dr. Seymore and 
any other medical care provider who treated him for urethral 
stricture since his separation from service.  

Then, in a February 2003 supplemental statement of the case, 
VA informed the veteran of his and VA's duties and 
responsibilities in developing his claim in accordance with 
VCAA.  VA indicated that its duty was to make reasonable 
efforts to help the veteran obtain evidence necessary to 
support his claim such as obtaining medical records, 
employment records, or records from other Federal agencies, 
and providing medical examinations or opinions, if necessary.  
As to the veteran's responsibilities, he was requested to 
inform VA about any addition information or evidence that he 
wanted obtained.  In addition, the veteran was requested to 
submit an authorization and consent to release information to 
VA, and to complete a release form that was submitted as 
incomplete.  VA has discharged its duty to notify the veteran 
of the evidence and information necessary to substantiate his 
claim and of the respective responsibilities of the veteran 
and VA in obtaining evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  
Service medical records and VA medical records and private 
medical records pertinent to this matter have been obtained.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA afforded the veteran examinations in April and 
December 2002.  The examination reports contained adequate 
clinical findings pertinent to the claim at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO. 

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service medical records dated in December 1969 show treatment 
for swelling in the suprapubic region.  There was no urethral 
discharge or penile lesion.  The diagnosis was 
lymphogranulous venereum.  Non-specific urethritis of 
undetermined etiology was diagnosed in June and July 1970.  
In September 1970, the veteran complained of a lump in his 
groin and dysuria.  On examination, there were no masses or 
hernia and no tenderness or penile discharge.  The prostate 
was normal.  Entries dated in October 1970 show that the 
veteran complained of having a "funny feeling" at the tip 
of his penis, a lump on the groin area, and dysuria with a 
small amount of discharge.  The veteran denied having had any 
sexual contact. On October 15, 1970, it was felt that the 
veteran had questionable urinary tract infection secondary to 
emotional problems.  He was ultimately diagnosed as having 
non specific urinary tract infection.  He was referred to a 
service venereal disease clinic in November 1970.  A 
consultation report showed a history of non-specific urinary 
tract infection.  There was no penile discharge on 
examination.  He was prescribed medication for non-specific 
urinary tract infection.  The report of a separation 
examination dated in November 1970 shows a diagnosis of 
urethral discharge.  

Private medical records dated from 1997 to 1999 reflect that 
the veteran was seen from prostate problems.  These records 
show a reported history of prostatitis since 1969, which was 
associated with decreased force and caliber of the urinary 
system, nocturia, dysuria, and low back pain, and a sensation 
of incomplete bladder emptying.  In March 1999, the veteran 
underwent a cystourethroscopy, optical internal urethrotomy, 
and digital rectal examination.  The post-operative diagnoses 
included urethral stricture.  

At the February 2000 personal hearing, the veteran 
essentially testified that he developed a urethral stricture 
disorder as a result of his service in Vietnam.  He reported 
that the military physicians could never give him a proper 
diagnosis for the problems he says continue today.  

At a VA examination in April 2002, the veteran reported that 
he began having a urethral discharge while serving in 
Vietnam.  The veteran said that he had had sexual intercourse 
while in Vietnam, but indicated that he always used a condom.  
He thought that he had gonorrhea because of a discharge, but 
was told that he had a swollen gland.  He complained of 
burning when urinating and nocturia.  A cystoscopy was 
performed and showed a minimally obstructive prostate gland, 
although there was much trabeculuation of the bladder; there 
was normal mucosa.  It was further noted that clear reflux 
was seen from both right and left orifices, and there was no 
significant invagination of the prostate gland at the bladder 
neck.  It was also noted that an uronflowmetry revealed a 
jagged curve, but the veteran's post cystoscopy uroflow had a 
peak of 17 cubic centimeters (cc) per second, and he voided 
to completion with 350 cc of voided volume.  At the 
conclusion of an examination, the examiner entered a 
diagnosis of urethral stricture treated with no evidence of 
stricture at the present time.  

When seen by VA in December 2002, the veteran complained of 
irritable voiding symptoms.  The veteran reported a history 
of sexually transmitted diseases.  He indicated that he did 
not know whether this was the etiology in service.  The 
veteran indicated that he engaged in sexual intercourse while 
serving in Vietnam, but indicated that he wore a condom at 
all times.  The veteran stated that he was diagnosed as 
having sexually transmitted diseases four or five years ago.  
The examiner indicated that a urinalysis obtained the morning 
of the examination was negative for blood, white cells, or 
bacteria. At the conclusion of an examination of the 
genitourinary system, the examiner reported a history of 
urethral structure disease.  The examiner added that the 
veteran had been treated with internal urethrotomy in the 
past and that a cystoscopy, approximately six months ago 
revealed no recurrent obstruction.  As to the etiology of the 
disorder, the examiner indicated that it was most likely 
secondary to history of sexually transmitted diseases, while 
in service and the years since, given the veteran had no 
prior history of instrumentation before the onset of his 
urethral stricture disease.  

The Board has considered the veteran's testimony that he is 
entitled to service connection for urethral stricture, 
claimed as a prostate condition.  However, the medical 
evidence does not support his contentions.  The Board 
recognizes that the veteran was treated for genitourinary 
problems during service and that he reported continued 
problems since he separated from service.  However, he was 
first treated for and was diagnosed with urethral stricture 
disorder in the 1990s, many years after separation from 
service.  The Board recognizes that the VA examiner in 
December 2002 suggested that the urethral stricture was 
caused by sexually transmitted diseases in service and 
thereafter, but, he was referring the veteran's history of 
urethral stricture disease.   The most recent medical 
evidence (the April and December 2002 VA examinations) shows 
no evidence of current urethral stricture disorder or 
residuals thereof.  In the absence of a current diagnosis of 
the urethral stricture disease service connection is not 
warranted.  

Thus, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
urethral stricture disease, claimed as prostate condition.  
Because the evidence is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 




ORDER

Service connection for urethral stricture, claimed as a 
prostate condition, is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

